                Case 20-10343-LSS              Doc 5656        Filed 07/21/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                 Chapter 11

BOY SCOUTS OF AMERICA AND
DELAWARE BSA, LLC,                                     Case No. 20-10343 (LSS)

                                Debtors.1              (Jointly Administered)


                 NOTICE OF SERVICE OF ALLIANZ INSURERS’
                (I) RESPONSES AND OBJECTIONS TO DEBTORS’
      FIRST SET OF INTERROGATORIES TO PROPOUNDING INSURERS; AND
(II) RESPONSES AND OBJECTIONS TO THE DEBTORS’ FIRST SET OF REQUESTS
  FOR THE PRODUCTION OF DOCUMENTS TO THE PROPOUNDING INSURERS

                  I, Marcy J. McLaughlin Smith, hereby certify that on the 19th day of July 2021,

copies of (i) Allianz Insurers’ Responses and Objections to Debtors’ First Set of Interrogatories

to Propounding Insurers; and (ii) Allianz Insurers’ Responses and Objections to the Debtors’

First Set of Requests for the Production of Documents to the Propounding Insurers were served

upon the following parties by email:

(Counsel to the Debtors)                                    (Counsel to the Debtors)
Michael C. Andolina, Matthew E. Linder, Laura               Jessica C. Lauria, Andrew Hammond, Glenn M.
E. Baccash, and Blair Warner                                Kurtz, and Sam Hershey
WHITE & CASE LLP                                            WHITE & CASE LLP
111 South Wacker Drive                                      1221 Avenue of the Americas
Chicago, Illinois 60606                                     New York, New York 10020
mandolina@whitecase.com;                                    jessica.lauria@whitecase.com;
mlinder@whitecase.com;                                      ahammond@whitecase.com;
laura.baccash@whitecase.com;                                gkurtz@whitecase.com;
blair.warner@whitecase.com                                  sam.hershey@whitecase.com




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


117904742
             Case 20-10343-LSS        Doc 5656         Filed 07/21/21   Page 2 of 3




(Special Insurance Counsel to the Debtors)         (Special Insurance Counsel to the Debtors)
Ernest Martin, Jr., Carla Verena Green, and S.     Adrian Azer
Benjamin Schindler                                 HAYNES AND BOONE, LLP
HAYNES AND BOONE, LLP                              800 17th Street NW
2323 Victory Avenue, Suite 700                     Suite 500
Dallas, Texas 75219                                Washington, D.C. 20006
Ernest.Martin@haynesboone.com;                     adrian.azer@haynesboone.com
carla.green@haynesboone.com;
S.Benjamin.Schindler@haynesboone.com



Dated:        July 21, 2021
              Wilmington, Delaware

 TROUTMAN PEPPER HAMILTON SANDERS LLP                   TROUTMAN PEPPER HAMILTON SANDERS LLP

 By: /s/ Marcy J. McLaughlin Smith                      By: /s/ Marcy J. McLaughlin Smith
     David M. Fournier (DE No. 2812)                        David M. Fournier (DE No. 2812)
     Marcy J. McLaughlin Smith (DE No. 6184)                Marcy J. McLaughlin Smith (DE No. 6184)
     Hercules Plaza                                         Hercules Plaza
     1313 Market Street                                     1313 Market Street
     Suite 5100                                             Suite 5100
     P.O. Box 1709                                          P.O. Box 1709
     Wilmington, DE 19899-1709                              Wilmington, DE 19899-1709
     Telephone: 302.777.6500                                Telephone: 404.885.3000
     Facsimile: 302.421.8390                                Facsimile: 404.885.3900
 -and-                                                  -and-
     Harris B. Winsberg (admitted pro hac vice)             Harris B. Winsberg (admitted pro hac vice)
     Matthew G. Roberts (admitted pro hac vice)             Matthew G. Roberts (admitted pro hac vice)
     Bank of America Plaza                                  Bank of America Plaza
     600 Peachtree Street NE                                600 Peachtree Street NE
     Suite 3000                                             Suite 3000
     Atlanta, GA 30308-2216                                 Atlanta, GA 30308-2216
     Telephone: 404.885.3000                                Telephone: 404.885.3000
     Facsimile: 404.885.3900                                Facsimile: 404.885.3900

 -and-                                                  -and-




                                                 -2-
117904742
              Case 20-10343-LSS       Doc 5656      Filed 07/21/21   Page 3 of 3




       NICOLAIDES FINK THORPE MICHAELIDES                BRADLEY RILEY JACOBS PC
       SULLIVAN LLP                                      Todd C. Jacobs (admitted pro hac vice)
       Matthew S. Sorem (admitted pro hac vice)          John E. Bucheit (admitted pro hac vice)
       10 S. Wacker Dr.                                  500 West Madison Street
       21st Floor                                        Suite 1000
       Chicago, IL 60606                                 Chicago, IL 60661
       Telephone: 312.585.1433                           Telephone: 312.281.0295
       Facsimile: 312.585.1401
                                                     Attorneys for National Surety Corporation and
                                                     Interstate Fire & Casualty Company
 -and-
       MCDERMOTT WILL & EMERY LLP
       Margaret H. Warner (admitted pro hac vice)
       Ryan S. Smethurst (admitted pro hac vice)
       The McDermott Building
       500 North Capitol Street, NW
       Washington, DC 20001-1531
       Telephone: 202.756.8228
       Facsimile: 202.756.8087

 Attorneys for Allianz Global Risks US Insurance
 Company




                                             -3-
117904742
